Title: From John Adams to Balthasar Elias Abbema, 11 April 1782
From: Adams, John
To: Abbema, Balthasar Elias



Amsterdam April 11th. 1782
Sir

Your favor of this morning, announcing the unanimous Resolution of the States of Utrecht taken yesterday in favor of American Independence, is just come to hand. I had recieved a few Minutes before a french Gazette of Utrecht, containing the same Article: but I am very happy to recieve it in a more authentick manner from a Gentleman of so distinguished a Reputation for Patriotism. The Unanimity and Ardor, with which this Measure is adopted by the whole Nation, is to me an affecting Circumstance, and an Augur of much Good to both Nations. With great Esteem and Consideration, I have the honor to be Sir, &c &c
